Citation Nr: 1755503	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected coronary artery disease, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Southeast Texas State Veterans Advocate


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1969 to August 1971, to include service in Vietnam from January to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, service connection for hypertension as secondary to ischemic heart disease.  

By way of background, the Veteran was originally denied service connection for hypertension in a September 2004 rating decision.  The Veteran did not appeal that decision within one year and thus that decision became final.  In March 2009, the Veteran made a claim to reopen his previous claim for service connection for hypertension, but was denied in an October 2009 rating decision due to the lack of new and material evidence.  The Veteran did not appeal that decision.  In May 2011, the Veteran filed a new claim for hypertension as secondary to his service-connected heart disease.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In August 2017, the Veteran testified at a travel board hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The issue of service connection for hypertension, to include as secondary to service-connected coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In September 2004, the RO issued a rating decision denying entitlement to service connection for hypertension.  The rating decision was not appealed and new and material evidence was not received during the one-year appeal period following that decision, and thus, that decision is final.

2. In March 2009, the Veteran sought to reopen his hypertension claim, but an October 2009 rating decision determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for hypertension. 

3.  Evidence received since the September 2004 rating decision regarding the Veteran's claimed hypertension disability is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension.


CONCLUSIONS OF LAW

1. The September 2004 rating decision is final. 38 U.S.C. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2. New and material evidence sufficient to reopen the claim of service connection for a hypertension disability has been received and the claim is reopened. 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The claim regarding the hypertension is reopened; therefore any defect with respect to the notice provided to the Veteran is harmless error.

II. Petition to Reopen

In April 2004, VA received the Veteran's original claim for entitlement for service connection for hypertension and heart disease, to include as due to exposure to herbicide agents.  The claim was denied in September 2004 because the evidence did not show an in-service incurrence or event related to the Veteran's diagnosis of his hypertension.  The RO reviewed the Veteran's service treatment records (STRs), private treatment records, and his statements regarding the hypertension.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the one-year appeal period following that decision.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In March 2009, the Veteran filed a petition to reopen his claim for service connection for his hypertension.  The claim to reopen was denied in October 2009 and October 2011 because the Veteran did not present new and material evidence.  The RO reviewed the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and his statements regarding hypertension during and after service.  The Veteran filed a notice of disagreement (NOD) in October 2012.  VA issued a Statement of the Case (SOC) in June 2013, and again in January 2014.  The Veteran perfected an appeal to the Board in February 2014.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. §3.156 (c)(1). In this case, the electronic record indicates that service records were received by the RO in April 2014, which included the Veteran's entire service treatment records.  However, the September 2004 rating decision noted review of the record and that service medical records had been received and evaluated as part of that decision.  As it appears that the available service records were of record at the time of the September 2004 rating decision, the Board finds that reconsideration of the claim under 38 C.F.R. § 3.156 (c) is not warranted. The Board will, therefore, address the appeal to reopen service connection based on the submission of new and material evidence.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record in September 2004 consisted of service records, including personnel records and enlistment and separation examination reports, VA and private treatment records prior to approximately September 2004, VA examination reports, and lay statements from the Veteran.  The evidence of record failed to establish an in-service event, injury or disease or a causal link between the Veteran's disability and his active duty service. Since the September 2004 rating decision, the Veteran's service medical records have been attached to the claims file and the Veteran has submitted additional medical records from private providers related to his hypertension condition, to include VA treatment reports dating from 2009, private treatment reports regarding the Veteran's hypertension and cardiac conditions in 2009-2010, and again from 2016-2017, added in November 2017.  Additionally, the Veteran has provided lay statements from himself and his spouse, regarding his cardiac and cardiac-related conditions.  Furthermore, the Veteran's statements during the hearing of August 2017 with the undersigned VLJ have provided additional insight and facts into the Veteran's claims.  .  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a hypertension condition is warranted.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).  To that extent only, the claim is granted.  


ORDER

New and material evidence sufficient to reopen the claim of service connection for hypertension has been received, and to that extent only, the claim is granted.  


REMAND

On review, the Board finds that an additional VA medical examination and opinion is needed regarding the issue of service connection for hypertension, to include as caused or aggravated by a service-connected disability.

The Veteran is claiming hypertension, to include as secondary to his service-connected coronary artery disease, and contends his hypertension is related to service.  In June 2009, the Veteran received a VA examination, where he was diagnosed with hypertension.  No opinion was provided as to service connection.  The earliest diagnosis of hypertension is from a private physician in 1998.

In March 2011, the Veteran was granted service connection for coronary artery disease status post myocardial infarction associated with herbicide exposure, effective from April 16, 2004.  The Veteran's last VA examination relating to his claimed hypertension was also in March 2011, and no formal opinion was provided for entitlement to service connection.  Thus, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any further private or VA medical records identified and authorized for release by the Veteran.

2.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed hypertension disability had its onset in service or is otherwise related to service.

b. If not, is it at least as likely as not (a fifty percent probability or greater) that the hypertension was caused by the Veteran's service-connected heart disease or any other service-connected disability?

c. If heart disease did not cause hypertension, is it at least as likely as not (a fifty percent probability or greater) that hypertension was aggravated (permanently worsened beyond its natural progression) by the heart disease? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service connected disability. 

d. If the Veteran's hypertension did not manifest within one year after separation from service and is not caused or aggravated by heart disease, is it at least as likely as not (a fifty percent probability or greater) that hypertension was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet App 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


